WR-31,454-03
                                                                          COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
June 30, 2015
                                                                        Transmitted 6/29/2015 12:00:12 PM
                                                                           Accepted 6/30/2015 8:18:04 AM
                                                                                           ABEL ACOSTA
                     IN THE COURT OF CRIMINAL APPEALS                                              CLERK

 EX PARTE                                 §
                                          §       WRIT NO. WR-31,454-03
                                          §
                                          §       TRIAL NO. C-213-010293-1011284-B
 RODNEY ELNESTO SMILEY                    §


        STATE’S FIRST MOTION FOR EXTENSION TO FILE TARRANT
                          COUNTY’S BRIEF

 TO THE HONORABLE COURT OF CRIMINAL APPEALS:

           COMES NOW, the State of Texas, by and through the Criminal District

 Attorney of Tarrant County, Texas, and moves this Court to grant Tarrant County a

 fourteen (14) day extension of time for which to file the Tarrant County’s

 Respondent’s Brief in this case. The following allegations are made in support of this

 motion:

                                      I.
                              PROCEDURAL HISTORY

           On October 26, 2006, RODNEY ELNESTO SMILEY (“Applicant”) pled guilty,

 pursuant to a plea agreement, to the third degree felony offense of injury to a child with

 intent to cause bodily injury. See Judgment, No. 1011284D. In accordance with the

 plea agreement, the State waived the habitual offender notice and the trial court

 sentenced him to ten years confinement in the Texas Department of Criminal Justice –

 Institutional Division. See Judgment.

                                              1
       Applicant’s first application for writ of habeas corpus was dismissed for non-

compliance on August 6, 2014. See Ex parte Smiley, WR-31,454-02, No. C-213-

010241-1011284-A (Tex. Crim. App. Aug. 6, 2014) (not designated for publication).

       On August 26, 2014, Applicant filed this application for writ of habeas corpus.

See Application, p. 1. The State filed its response; the Texas Department of Criminal

Justice filed an affidavit; and the trial court recommended that Applicant be denied

relief on February 24, 2015.

       On April 29, 2015, this Court set this case for briefing. All parties were invited

to file briefs within 60 days of the Order.


                           II.
    AN ADDITIONAL FOURTEEN DAY EXTENSION IS REQUESTED

       Tarrant County requests that this Court grant an additional fourteen (14) days

extension of time for which to file its brief. If this extension is granted, the brief would

be filed on or before July 13, 2015.

       This extension is not sought for purposes of delay. Counsel for Tarrant County,

Andréa Jacobs, has been out of the office for several days due to unforeseen issues that

have developed from her son’s recent medical procedure. Tarrant County would like

to file a brief addressing this Court’s questions; therefore, it requests additional time

for counsel to finish the brief.


                                              2
        The State has contacted Applicant’s attorney, the State Counsel for Offenders,

and the office has advised that they have no objection to this extension.

        WHEREFORE, PREMISES CONSIDERED, the State prays that the Court

grant this request for a fourteen (14) day extension for Tarrant County its brief and

allow it to timely file its brief on or before July 13, 2015.

                                             Respectfully submitted,

                                             SHAREN WILSON
                                             Criminal District Attorney
                                             Tarrant County, Texas

                                             /s/ ANDRÉA JACOBS
                                             Andréa Jacobs, Assistant
                                             Criminal District Attorney
                                             401 W. Belknap
                                             Fort Worth, Texas 76196
                                             (817) 884-1687; Fax (817) 884-1672
                                             State Bar No. 24037596
                                             CCAAppelateAlerts@tarrantcounty.com

                           CERTIFICATE OF SERVICE

        A true copy of the above First Motion for Extension has been sent via electronic

mail to Applicant, Rodney Elnesto Smiley, by and through his attorney of record, Hon.

Nicholas Mensch, at Nicholas.mensch@tdcj.texas.gov on this the 29th day of June,

2015.

                                                /s/ ANDRÉA JACOBS__________
                                                ANDRÉA JACOBS


                                            3